Citation Nr: 1800270	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-02 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1967 until April 1970.  He was awarded the Combat Infantry Badge and Purple Heart for his honorable service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's PTSD is related to his active military service.  

2.  In December 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

2.  The criteria for withdrawal of the hypertension appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - PTSD 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. §3.304(f).  

If it is shown that a Veteran engaged in combat and the claimed stressor is related to combat, then lay testimony regarding the reported stressors will be accepted as conclusive evidence of their actual occurrence, provided the testimony is credible and consistent with the circumstances, conditions, or hardships of such service.  In such cases, no further developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(2).  

The Veteran is seeking service connection for PTSD.  The Board finds service connection is warranted for PTSD because he satisfies the three required elements.  

First, the Veteran has a current diagnosis for PTSD.  See January 2017 opinion by Dr. A.W.  Accordingly, the Veteran satisfies the first element - a current PTSD diagnosis.  

Second, the Veteran reported that he saw his fellow soldiers killed during service.  His military records confirm that he engaged in combat while service in Vietnam.  He is competent to report his experiences as he would have personally observed these scenes.  The Board has no reason to doubt the credibility of his statements and finds that credible supporting evidence of stressors has been provided.  Accordingly, he satisfies the second element - an in-service stressor. 

Third, the Board finds the evidence is at least in equipoise as to whether there's a link between the Veteran's PTSD and his in-service stressor.  

In April 2012, a VA examiner found the Veteran did not have a PTSD diagnosis.

In January 2015, a VA examiner diagnosed an adjustment disorder. 

In December 2015, the Veteran stated that he could not be around people, crowds, or his family.  He admitted that he had anger problems.  

In December 2016, the Veteran reported that during the Tet Offensive some of his friends lost body parts while they were conscious.  He stated that it was unbearable.  The Veteran recalled another incident when he knew that he was going to die when he was pinned down in Saigon.  He continues to have dreams about these incidents.  

In December 2017, Dr. A.W. provided a nexus statement where she found that the Veteran's service directly caused his PTSD through traumatic exposure.  

In January 2017, Dr. A.W. provided a positive nexus opinion with a PTSD disability benefits questionnaire.  The Veteran described being left for dead when he was stationed in Vietnam.  During service, he also reported that he was often alone in combat situations.  He reported avoiding triggers, such as crowds, gunfire, helicopters and war movies, and other Veterans who wanted to talk about their service.  The Veteran had sleep disturbances, nightmares, irritability and anger outburst, difficulty concentrating, and an exaggerated startle response.  Based on her evaluations, she diagnosed the Veteran with PTSD and found his disability to be a direct result of his traumatic experiences during service.  

As the evidence is at least in relative equipoise, resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for PTSD has been established.  38 U.S.C. §5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claims via a December 2016 statement at his hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for hypertension and it is dismissed.


ORDER

Service connection for PTSD is granted.  

The appeal for hypertension is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


